Citation Nr: 0700149	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  99-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck condition, 
including degenerative disc disease.

3.  Entitlement to service connection for a back condition, 
to include herniated nucleus pulposus, L4-L5 and L5-S1, 
postoperative.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for the residuals of 
left knee and back injury under the provisions of 38 U.S.C.A. 
§ 1151.

6.  Entitlement to an initial compensable evaluation for the 
residuals of fracture to the right fibula and posterior 
malleolus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In an April 2000 statement, the veteran requested a hearing 
before a Veterans Law Judge appearing at his local RO.  The 
veteran may request a hearing before the Board.  See 
38 C.F.R. § 20.703 (2006).  Close review of the record shows 
that he has not withdrawn his request for a hearing before 
the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge appearing 
at the local RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


